Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
With regards to claim 13, the 35 USC 101 rejection is withdrawn in view of applicant’s amendments.
Claims 1-5, 7-11 and 13 remain rejected under 35 U.S.C. 103 as being unpatentable over Scriffignano et al (US Application: US 20140280160, published: Sep. 18, 2014, filed: Mar. 14, 2014) in view of Andersen (US Application: US 2016/0003637, published: Jan. 7, 2016, filed: Dc. 23, 2014) in view of Wang (US Application: US 2012/0278339, published: Nov. 1, 2012, filed: Jul. 7, 2009) .
Claims 6 and 12 remain rejected under 35 U.S.C. 103 as being unpatentable over Scriffignano et al (US Application: US 20140280160, published: Sep. 18, 2014, filed: Mar. 14, 2014) in view of Andersen (US Application: US 2016/0003637, published: Jan. 7, 2016, filed: Dc. 23, 2014) in view of Wang (US Application: US 2012/0278339, published: Nov. 1, 2012, filed: Jul. 7, 2009) and in view of Riise et al (US Application: US 2007/0135993, published: Jun. 14, 2007, filed: Dec. 13, 2005).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-11 and 13 remain rejected under 35 U.S.C. 103 as being unpatentable over Scriffignano et al (US Application: US 20140280160, published: Sep. 18, 2014, filed: Mar. 14, 2014) in view of Andersen (US Application: US 2016/0003637, published: Jan. 7, 2016, filed: Dc. 23, 2014) in view of Wang (US Application: US 2012/0278339, published: Nov. 1, 2012, filed: Jul. 7, 2009) .

With regards to claim 1. Scriffignano et al a method [200] for geocoding, the method comprising: 

- receiving, at a processing unit [102] from a delivery data corpus, a delivery data comprising one or more addresses (paragraph 0010 and 0011: location data from an inquiry (inquiry is interpreted as a type of corpus) is received ()); 

- identifying, by said processing unit [102], one or more tokens from said one or more addresses (paragraph 0011: one or more tokens/segments are identified from the addresses); 
- generating, by the processing unit [102], one or more polygon regions for each generated address chunk based on said chunking (paragraph 0011: at least one polygon is generated/defined for the address chunk/segment and wherein the polygon encompasses a location of the region in vicinity of the segment/chunk); and 


However Scriffignano et al does not expressly teach a delivery data corpus … ; … calculating, by the processing unit [102], for each of said one or more tokens, an end token score and a sub-sequence token score; chunking, by the processing unit [102], said one or more addresses based on said end token score and said sub-sequence token score to generate one or more address chunks; - merging, by the processing unit [102], one or more generated polygon regions for each of the generated address chunk.

Yet Andersen teaches a delivery data corpus … ; … merging, by the processing unit [102], one or more generated polygon regions for each of the generated address chunk (Fig, 16, Fig 18B: paragraph 0465: route corpus information is processed and also “At block 1618, after all polygons for all users have been created, the polygons are grouped by the location label to result in a set of polygons that are associated with a particular location across multiple users. For each group of polygons having matching location labels, all polygons that intersect with one another with greater than a defined amount of coverage are merged into one another”).

It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified Scriffignano et al’s ability to generate polygon(s) for input segments, such that a plurality of polygons can be merged for a particular segment/label, as taught by Andersen. The combination would have allowed Scriffignano et al to have more efficiently determined places that lack map coordinate data” (Andersen, paragraph 0023).

However the combination does not expressly teach calculating, by the processing unit [102], for each of said one or more tokens, an end token score and a sub-sequence token score; chunking, by the processing unit [102], said one or more addresses based on said end token score and said sub-sequence token score to generate one or more address chunks.

Yet Wang teaches calculating, by the processing unit [102], for each of said one or more tokens, an end token score and a sub-sequence token score; chunking, by the processing unit [102], said one or more addresses based on said end token score and said sub-sequence token score to generate one or more address chunks (Fig 6B, Fig 7B: the input entry is tokenized and a score is generated for each of the tokens (including a last-token/end-token), and chunking/split-selections are performed based on the scoring.)

It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified Scriffignano et al and Andersen’s ability to generate and merge polygons with respect to chunked/segments of address data, such that the segments are processed as tokens and scored for chunking purposes, as taught by Wang. The combination would have allowed Scriffignano et al and Andersen to have allowed users to perform a map search to obtain a geographic area or location (Wang, paragraph 0010). 

With regards to claim 2. The method as claimed in claim 1, Scriffignano et al teaches wherein the delivery data comprises at least one selected from the group consisting of a customer address field, a delivery coordinates, and a GPS accuracy (paragraph 0046, Table-1/Table-2: the delivery data stored includes customer/business address fields).

With regards to claim 3. The method as claimed in claim 1, Scriffignano et al teaches further comprising: - pre-processing said customer address field of said delivery data, wherein said pre- processing comprises at least one selected from the group consisting of a removal of special characters, a removal of uppercase characters, a removal of alphanumeric characters, a segmentation of concatenated tokens, and a removal of typographical errors (Table 7: the letter ‘o’ is removed and replaced with ‘0’).

With regards to claim 4. The method as claimed in claim 3, Scriffignano et al teaches wherein said removal of at least one of said typographical errors and said segmentation of concatenated tokens is based on a reference corpus unique to a pin code (Table 5: a segmentation rule includes segmentation of a postal code in an address component (the postal code interpreted as a type of ‘pin’ code that is ‘personal’/belongs to the location for a business or entity residing at the postal location).

With regards to claim 5. The method as claimed in claim 1, Scriffignano et al and Andersen teaches wherein said merging, by the processing unit [102], one or more generated polygon regions for each the one or more address chunks is based on geographical intersection and a text similarity of said one or more polygon regions, as similarly explained in the rejection of claim 1 (Andersen in claim 1 was explained to show that generated polygons are merged at intersection and when the labels are same/similar), and is rejected under similar rationale.

With regards to claim 7, the combination of Scriffignano et al, Andersen, and Wang teaches a system [100] for geocoding, the system comprising: - a processing unit [102] configured to: receive from a delivery data corpus, a delivery data comprising one or more addresses; identify one or more tokens from said one or more addresses; calculate, for each of said one or more tokens, an end token score and a sub- sequence token score, chunk, said one or more addresses based on said end token score and said sub- sequence token score to generate one or more address chunks, generate, one or more polygon regions for each of the one or more generated address chunks based on said chunking, and merge, one or more generated polygon regions for each of the one or more generated address chunks, as similarly explained in the rejection of claim 1, and is rejected under similar rationale.

With regards to claim 8. The system as claimed in claim 7, the combination of Scriffignano et al, Andersen, and Wang teaches wherein the delivery data comprises at least one selected from the group consisting of a customer address field, a delivery coordinates and a GPS accuracy, as similarly explained in the rejection of claim 2, and is rejected under similar rationale.

With regards to claim 9. The system as claimed in claim 7, the combination of Scriffignano et al, Andersen, and Wang teaches wherein the processing unit [102] is further configured to: - pre-process said customer address field of said delivery data, wherein said pre- processing comprises at least one selected from the group consisting of a removal of special characters, a removal of uppercase characters, a removal of alphanumeric characters, a segmentation of concatenated tokens and a removal of typographical errors, as similarly explained in the rejection of claim 3, and is rejected under similar rationale.

With regards to claim 10. The system as claimed in claim 9, the combination of Scriffignano et al, Andersen, and Wang teaches wherein said removal of at least one of said typographical errors and the segmentation of concatenated tokens is based on a reference corpus unique to a pin code, as similarly explained in the rejection of claim 4, and is rejected under similar rationale.

With regards to claim 11. The system as claimed in claim 7, the combination of Scriffignano et al, Andersen, and Wang teaches wherein the processing unit [102] configured to merge, one or more generated polygon regions for each the one or more address chunks is based on geographical intersection and a text similarity of said one or more polygon regions, as similarly explained in the rejection of claim 5, and is rejected under similar rationale.

With regards to claim 13. the combination of Scriffignano et al, Andersen, and Wang teaches one or more computer-readable media comprising computer-executable instructions that, when executed by a computing system, cause the computing system to perform a method [200] for geocoding, the method comprising: - receiving, at a processing unit [102] from a delivery data corpus, a delivery data comprising one or more addresses; - identifying, by said processing unit [102], one or more tokens from said one or more addresses; - calculating, by the processing unit [102], for each of said one or more tokens, an end token score and a sub-sequence token score; - chunking, by the processing unit [102], said one or more addresses based on said end token score and said sub-sequence token score to generate one or more address chunks; - generating, by the processing unit [102], one or more polygon regions for each generated address chunk based on said chunking; and - merging, by the processing unit [102], one or more generated polygon regions for each of the generated address chunk, as similarly explained in the rejection of claim 1, and is rejected under similar rationale.

Claims 6 and 12 remain rejected under 35 U.S.C. 103 as being unpatentable over Scriffignano et al (US Application: US 20140280160, published: Sep. 18, 2014, filed: Mar. 14, 2014) in view of Andersen (US Application: US 2016/0003637, published: Jan. 7, 2016, filed: Dc. 23, 2014) in view of Wang (US Application: US 2012/0278339, published: Nov. 1, 2012, filed: Jul. 7, 2009) and in view of Riise et al (US Application: US 2007/0135993, published: Jun. 14, 2007, filed: Dec. 13, 2005) .

With regards to claim 6. The method as claimed in claim 1, Scriffignano et al teaches the method further comprising: 
- receiving, by an identification unit [104], a new address for geocoding (paragraph 0026 and 0031: Scriffignano teaches each additional/new inquiry of a plurality of possible inquiries received can be processed); 
- pre-processing, by the processing unit [102] said new address, wherein said pre- processing comprises at least one of a removal of irrelevant characters, a segmentation of concatenated tokens and a removal of typographical errors (Scriffignano, Table 7: the letter ‘o’ is removed and replaced with ‘0’); 
- chunking, by the processing unit [102], said pre-processed new address based on an end token score and a sub-sequence token score of the new address to generate one or more address chunks of said new address (as similarly explained in the rejection of claim 1, the combination of Scriffignano, Andersen and Wang teaches that in Wang, Fig 6B, Fig 7B, the input entry is tokenized, a score is generated for each of the tokens (including a last-token/end-token) and chunking/split-selections are performed based on the scoring. ); 

However, the combination does not expressly teach retrieving, by the identification unit [104], one or more polygons from a storage unit [106] based on a chunk similarity metric for said one or more address chunks of said new address; and - ranking, by the identification unit [104], said retrieved one or more polygons based on a ranking criteria.

Yet Riise et al teaches retrieving, by the identification unit [104], one or more polygons from a storage unit [106] based on a chunk similarity metric for said one or more address chunks of said new address; and - ranking, by the identification unit [104], said retrieved one or more polygons based on a ranking criteria (paragraph 0045: context data/segments are used as parameters to determine geolocation similarity/relevance, such that one of a plurality of polygons will be ranked/selected over other(s) ).

It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified the combination of Scriffignano et al, Andersen and Wang’s ability to retrieve additional address to use a geocoding process for polygon retrieval (based on chunking of segments), such that the chunked segments would have been used to determine geo relevant similarity for ranking /selection of one or more polygons, as taught by Riise et al. The combination would have allowed Scriffignano, Andersen, and Wang to have “accurately identified relevant and useful information based on geographical relevance” (Riise et al, paragraph 0004). 

With regards to claim 12. The system as claimed in claim 7, the combination of Scriffignano et al, Andersen, Wang and Riise et al teaches further comprising an identification unit [104] configured to receive a new address for geocoding, wherein the processing unit [102] is further configured to: pre-process said new address, wherein said pre-processing comprises at least one of a removal of irrelevant characters, a segmentation of concatenated tokens and a removal of typographical errors, and chunk said pre-processed new address, wherein said chunking is based on an end token score and a sub-sequence token score of the new address to generate one or more address chunks of said new address, and wherein the identification unit [104] is further configured to: retrieve one or more polygons from a storage unit [106] based on a chunk similarity metric for said one or more address chunks of said new address, and rank said retrieved one or more polygons based on a ranking criteria, as similarly explained in the rejection of claim 6, and is rejected under similar rationale.

Response to Arguments
Applicant's arguments filed 03/24/2022 have been fully considered but they are not persuasive.
With regards to claims 1, 7 and the applicant argues that “Wang nowhere teaches or suggests calculating, by the parsing system …, for each of said one or more tokens an end token score and a sub-sequence token score” and that “Wang nowhere teaches or suggests chunking, by the parsing system … , said one or more addresses based on said end token score and said subsequence token score to generate one or more address chunks”. 

However, these arguments are not persuasive and the examiner further explains Fig 7B that was previously and currently cited in the prior and current office action. More specifically, Wang explains in Fig 7B and paragraph 0084 that a score for the term location subsequence from the input of each token (whether are current token or other token under consideration ) is associated with a location statistic score (interpreted as subsequence token score) and the ‘highest one among the location statistical scores’ is considered/interpreted by the examiner as the ‘end’/resulting score for the set of tokens that were considered. Subsequently a next set of tokens are traversed until the ‘next token’ is deemed as ‘not considered’. The location/address chunks/sequences are realized such that each are assigned an ‘end’/resulting/’highest’ among a recognized sequence score and as explained above, the highest is selected from a series of subsequence statistical scores. As further explained in paragraph 0099, the chunking/splitting actions are performed based upon the prior calculated/determined scores).
With regards to claims 2-5 and 8-11, the applicant argues they are allowable for reasons presented by the applicant for claims 1, 7 or 13. However this argument is not persuasive since claims 1, 7 and 13 have been shown/explained to be rejected above.
With regards to claims 6 and 12 the applicant argues that they are allowable for reasons presented for claims 1, 7 or 13 above. However this argument is not persuasive since claims 1, 7 and 13 have been shown/explained to be rejected above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILSON W TSUI whose telephone number is (571)272-7596. The examiner can normally be reached Monday - Friday 9 am -6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILSON W TSUI/Primary Examiner, Art Unit 2178